Citation Nr: 0017791	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss secondary to service-connected meningitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from April 1946 to 
October 1947.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's attempt to reopen a 
previously denied claim for direct service connection for 
bilateral hearing loss as well as his claim for service 
connection for bilateral hearing loss as secondary to his 
service-connected meningitis residuals.  


FINDINGS OF FACT

1.  In a June 1995 rating decision the RO denied entitlement 
to service connection for hearing loss, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the June 1995 
decision is cumulative of evidence previously considered by 
decisionmakers, does not bear directly and substantially on 
whether the veteran's hearing loss is related to service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
hearing loss as secondary to service-connected meningitis is 
not supported by competent medical evidence showing that the 
hearing loss is related the service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a bilateral hearing loss disability in 
1995 is not new and material, so that the claim is not 
reopened, and the June 1995 decision of the RO is final.  38 
U.S.C.A. §§ 1131, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.302 (1999).

2.  The claim for service connection for hearing loss as 
secondary to the veteran's service-connected residuals of 
meningitis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence bears "directly and substantially 
upon the specific mater under consideration," that is, 
whether it is probative of the issue at hand. Secondly, the 
evidence must be shown to be actually "new," that is, it was 
not of record when the last final decision denying the claim 
was made, and finally, a determination must be made as to 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New 
evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened. Justus v. Principi, 3 Vet. AP.. 510, 
513 (1992).  If all three tests are satisfied, the claim must 
be reopened. Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

In the instant case the RO, by rating decision dated June 
1995, denied the veteran's claim for service connection, on a 
direct basis, for bilateral hearing loss.  The veteran was 
notified of that decision by letter, dated June 20, 1995; but 
he did not submit written disagreement within the applicable 
time period.  Thus, that decision became final.

The evidence which was of record when the RO considered this 
issue in June 1995 will be briefly summarized.  Service 
medical records were negative for any evidence of hearing 
loss or disability; the medical discharge examination report 
dated September 1947 indicated normal hearing.  The report of 
VA medical examination conducted in November 1948 also 
indicated normal hearing.  VA outpatient clinic records from 
the audiological clinic, dated August 1994, indicated mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear; and moderately severe to severe high 
frequency sensorineural hearing loss in the left ear.  A 
report of VA audiological examination, dated December 1994, 
noted reported history of a hearing loss since 1948.  On 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5dB.
5dB
65dB.
70dB.
65dB.
LEFT
5dB.
5dB.
70dB.
85dB.
85dB.

Speech audiometry revealed speech recognition ability of 80 
percent correct in the right ear and 76 percent correct in 
the left ear.   

The evidence received since the June 1995 denial included a 
VA audiological evaluation record, dated September 1998, 
which show findings similar to those recorded in 1994 and a 
diagnosis of bilateral sensorineural hearing loss.  Also of 
record is a report of VA neurological examination conducted 
in October 1998, which indicated the veteran complained of 
increased hearing loss and was to be evaluated for hearing 
aids in November 1998.  There is also of record, an 
audiological evaluation report, dated August 1999, from a 
private medical facility, which indicated that the veteran's 
hearing acuity had further decreased.  The private report 
also noted that the veteran reported a history of noise 
exposure.  The diagnosis was bilateral sensorineural hearing 
loss.  Finally, there are written statements from the veteran 
and his accredited representative arguing that the veteran's 
current hearing loss disability is due to noise exposure in 
service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the June 1995 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this case 
is not new as in there was evidence of current disability of 
record when the RO first considered this claim in June 1995.  
Furthermore, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The only evidence of a link between the veteran's current 
hearing loss disability and his prior service is his own 
statements.  The veteran is competent to report that on which 
he has personal knowledge.  However, to the extent that the 
veteran contends that his current hearing loss was caused by 
an incident of service, such allegation is lay speculation on 
medical issues involving the etiology of a disability and 
does not bear directly and substantially to the claim on 
appeal and is not material.  See Pollard, 6 Vet. App. 11 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray, 5 Vet. App. 211 (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a lay person is not generally capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).  Therefore, a review of this evidence clearly does 
not show that it is so significant that it must be considered 
in order to decide the merits of the claim.  As such, the 
evidence is not "new and material" and does not serve to 
reopen his claim for service connection for a bilateral 
hearing loss disability.

II.  Entitlement to secondary service connection for hearing 
loss

The veteran contends that his current hearing loss disability 
is due to residuals of the meningitis he suffered in service; 
thus, it is argued that he is entitled to service connection 
for bilateral hearing loss secondary to his service-connected 
meningitis.  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

The pertinent evidence of record indicates that the veteran 
was diagnosed and treated for meningitis in service.  On 
examination at discharge in 1947 and on VA examination in 
1948, the veteran's hearing was noted to be normal.  By 
rating decision dated April 1948, the veteran was awarded 
service connection for residuals of meningitis.  The first 
medical evidence of a hearing loss disability is dated in 
1994.  Review of all the medical evidence of record revealed 
no evidence of a link or nexus between the veteran's current 
hearing loss disability and his service-connected residuals 
of meningitis.  

In order to establish service connection, the following three 
elements must be satisfied: 1) the existence of a current 
disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

In the instant case, the evidence of record showed that the 
veteran does currently suffer from a hearing loss disability 
since 1994.  Therefore, the existence of a current disability 
has been established.  However, in order to establish 
entitlement on a secondary basis, the veteran must submit 
competent medical evidence of a link between the current 
disability and the service- connected disorder said to have 
caused the development of the current disability.  In this 
case, the veteran has alleged that his service-connected 
residuals of meningitis resulted in his hearing loss.  
However, he has not presented any medical evidence of such a 
causal relationship.  Such medical evidence is needed in 
order to award service connection.  While the veteran has 
asserted that such a connection exists, he is not competent 
as a layperson to render an opinion as to medical causation.  
See Espiritu, supra.  Therefore, the veteran has failed to 
present evidence of a well grounded claim for service 
connection for bilateral hearing loss secondary to the 
service-connected meningitis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER


New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral hearing loss 
on a direct basis, the benefit sought on appeal is denied.

Service connection for hearing loss secondary to service-
connected meningitis is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


